ON MOTION ROE REHEARING.
MacIntyre, J.
On motion for rehearing the plaintiff in error takes issue with the ruling of the court that where a donor (father) orally gives to a donee (son) a tract of land, and gives to him a sum of money for the expressed purpose of erecting a permanent and substantial improvement thereon, to wit, a house, and where it is alleged that the donee used the funds so given him “together with other funds, also his' own,” that in order for the donee in such case to have a perfect equity his contribution exclusive of that given him by the donor must be a substantial amount such as would render a revocation unjust, inequitable, and a fraud upon the donee. The three eases principally relied upon as being contrary to this ruling are Hughes v. Hughes, 72 Ga. 173, Poullain v. Poullain, 76 Ga. 420 (supra), and Porter v. Allen, 54 Ga. 623. Those eases announced the doctrine that “though a specific performance will not be decreed on a mere voluntary agreement or gratuitous promise, yet if possession be given under such agreement or gift, upon a meritorious consideration, such as blood or close relationship by affinity, and valuable improvements be made *746on the land by reason .of faith in that promise or agreement, the performance thereof will be decreed, and slight improvements, if of a valuable and permanent character, will suffice” (Italics ours.) Hughes v. Hughes, 73 Ga. 173. As we see it, under the allegations of the present petition, there is and can be no question but that the improvement alleged to have been erected on the property was a valuable, substantial, and permanent improvement. The only question which seems to us to be material is: Who erected the improvement? It is true that the petition alleges that the donor made an absolute gift of the money to the donee, and the petition alleges as a conclusion of law that such funds were the funds of the donee. On tire other hand, construing the allegations of the petition most strongly against the pleader, it appears that the donor really in fact desired to have a house erected on the property, which he desired to give to the donee, but that instead of pursuing this plan, he merety placed a sum of money at the disposal of the donee for the expressed and understood purpose of erecting the house in question on the tract of land, the subject of the oral gift. We held that under such facts, in so far as the money thus donated by the donor was concerned, its use by the donee in the erection of the house amounted to nothing more than an improvement by the donor, and would not place the donee in the equitable position that a revocation of the gift would be unjust, inequitable, and a fraud upon the donee. This ruling, we are convinced, is correct. It is true, as a general rule, that the money expended by a donee in the erection of an improvement upon the property given to him by his donor is not necessarily controlling in determining whether or not a revocation of the gift of the land would be unjust, inequitable, and a fraud upon the donee. A donee may greatly improve property given him by the application of his own labor, such as clearing or cultivating the land, and the ruling here announced, that the amount expended should be a substantial amount, would have no direct application to such a case. However, in such a case as that, there is no question as to who made the improvement. In the present case we deal with only one entire improvement which, in so far as we are left to assume under the allegations of the petition, was not built by the donee with his own labor. In such a case we can not but believe that the amount of money contributed by the donee in the erection of this house is *747a most material factor, and that the amount so contributed should be a substantial amount, because, if the donee contributed an inconsequential amount the conclusion is inescapable that the improvement remains an improvement by the donor and not the donee. The court is not now called upon to decide what amount would be a substantial amount. As a general rule, this question would be one for the determination of the jury, although in certain cases the court might be authorized to conclude as a matter of law that a particular amount was not sufficient to comply with the rule here announced.

Rehearmg denied.

Broyles, G. J., and Guerry, J., concur.